Citation Nr: 0104026	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  98-14 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability 
secondary to service-connected postoperative residuals of 
subtotal thyroidectomy for hyperthyroidism.

2.  Entitlement to an increased (compensable) rating for 
postoperative residuals of subtotal thyroidectomy for 
hyperthyroidism.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1957 and from May 1957 to April 1961.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 1998 rating decision by the Philadelphia, 
Pennsylvania RO that denied entitlement to service connection 
for a back disability secondary to service-connected 
postoperative residuals of subtotal thyroidectomy for 
hyperthyroidism and denied entitlement to an increased 
(compensable) rating for postoperative residuals of subtotal 
thyroidectomy for hyperthyroidism.

In December 1999, a video-conference hearing was conducted by 
C.W. Symanski, who is the member of the Board rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 1991).

The Board notes that in a July 2000 rating decision, the RO 
denied service connection for a carotid artery disability, a 
neck disability and residuals of a stroke, all secondary to 
service-connected postoperative residuals of subtotal 
thyroidectomy for hyperthyroidism, on the basis that the 
veteran's claims for these benefits were not well grounded.  
The RO notified the veteran of these determinations in August 
2000.  To date, the record does not reflect that the veteran 
has disagreed with any of these determinations, and as such, 
none of these claims are before the Board.  Recently, 
however, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was enacted.  This law 
provides, among other things, that any veteran whose claim 
was denied or dismissed by VA, the United States Court of 
Appeals for Veterans Claims or the United States Court of 
Appeals for the Federal Circuit from July 14, 1999, to 
November 9, 2000, on the basis that it was not well grounded, 
as that term was formerly used in 38 U.S.C.A. § 5107(a) 
(1999), may have his claim readjudicated under the new law.  
In light of the newly enacted statute, the matter is referred 
to the RO for appropriate action.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

(Consideration of the issue of entitlement to an increased 
(compensable) rating for postoperative residuals of subtotal 
thyroidectomy for hyperthyroidism is deferred pending 
completion of the development sought in the REMAND below.)


FINDING OF FACT

There is no medical evidence of record showing a causal 
relationship between the veteran's back disability and his 
service-connected postoperative residuals of subtotal 
thyroidectomy for hyperthyroidism.


CONCLUSION OF LAW

The veteran's back disability is not proximately due to or 
the result of service-connected disease or injury.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 
3.310(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records note that the veteran was seen in 
April 1960 for weight loss of twenty pounds in one month.  He 
was seen in September 1960 for a forty-pound weight loss in 
two months.  Impression was hyperthyroidism.  A March 1961 
service medical record notes that the veteran was seen for 
low back pain.  Examination revealed lumbar lordosis and 
tight hamstrings; impression was lumbosacral strain.

A June 1978 VA examination report notes the veteran's 
complaints of back problems.  Examination revealed muscle 
spasms in the lumbar spine.  Range of motion of the lumbar 
spine was "100% OK" and no neurological problems were 
found.  X-rays revealed marked rotary scoliosis convexed to 
the left in the mid-lumbar region and degenerative arthritis 
in the lumbosacral spine.

By rating decision dated in September 1978, the RO granted 
service connection for postoperative residuals of subtotal 
thyroidectomy for hyperthyroidism.

In May 1997, the veteran filed a claim for service connection 
for a back disability secondary to service-connected 
postoperative residuals of subtotal thyroidectomy for 
hyperthyroidism.  The veteran's representative stated that 
the veteran's private physician Dr. Evans (now deceased) had 
"stated that a [b]ack [c]ondition had developed as a direct 
result of the veteran's [t]hyroid [c]ondition."  The 
representative maintained that:

[the v]eteran's [b]ack [c]ondition 
developed when [the] veteran lost so much 
weight in service from his thyroid 
condition (went from 175 lbs down to 112 
lbs) . . . .  Dr. Evan's report to VA was 
specific, and clearly explained why there 
was a direct relationship between the 
thyroid, weight loss, and back, and that 
thyroid was the definite cause of [the] 
back condition.

In a June 1997 letter, the RO asked the veteran to "furnish 
medical evidence showing a causal relationship between [his] 
claimed back condition and [his] service[-]connected thyroid 
condition."  The RO further stated, "Be advised that we do 
not have records from Dr. Evans, if you have copies of these 
records, please submit them.  Otherwise, tell us where we can 
obtain these records."  The veteran did not respond to this 
letter.

A June 1997 VA special spine examination report notes the 
veteran's complaints of low back pain, especially when it 
rained.  He denied radiation to the legs.  He reported that 
he developed scoliosis during his military service because of 
weight loss.  Examination revealed moderate kyphoscoliosis.  
There was no spasm and no tenderness in the back.  Range of 
motion was markedly decreased in both the low back and 
cervical spine, with evidence of pain on motion.  There was 
no neurological involvement.  X-rays revealed : 
thoracolumboscoliosis; hypertrophic osteoarthritis of the 
lumbar spine; and extensive hypertrophy osteoarthritis of the 
cervical spine.

The veteran testified during a December 1999 videoconference 
hearing that he has a back disability that is secondary to 
his service-connected postoperative residuals of subtotal 
thyroidectomy for hyperthyroidism.  He stated that his 
hyperthyroidism caused him to lose a tremendous amount of 
weight, leaving him very weak.  Thereafter, he developed back 
problems.  The veteran testified that he sprained his back 
during service and has had complaints of back pain since that 
time.  When asked if any doctor had ever told him that his 
back disability was a direct result of his thyroid condition, 
the veteran stated, "No."

The other evidence of record includes a June 1998 statement 
from the veteran's wife.  She stated that the veteran was in 
"excellent physical condition" before joining the military; 
however, after he developed hyperthyroidism, he lost a lot of 
weight.

Analysis

The veteran contends that he has a back disability that is 
secondary to his service-connected postoperative residuals of 
subtotal thyroidectomy for hyperthyroidism.  Regulations 
provide that service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  In 
addition, service connection may also be granted for 
disability that has been aggravated by a service-connection 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Until very recently, the RO and the Board were required by 
law to assess every claim, before completing adjudication as 
to the its merits under substantive law, to determine whether 
the claim was well grounded, pursuant to 38 U.S.C.A. § 
5107(a) (West 1991).  A claimant seeking benefits under a law 
administered by the Secretary of Veterans Affairs had the 
burden to submit sufficient evidence to justify a belief by a 
fair and impartial individual that the claim was well 
grounded; then, if that burden was met, VA had the duty to 
assist the claimant in developing additional evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If the burden was not met, 
the duty to assist pursuant to section 5107(a) did not 
attach.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis), incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Several bills were involved in this 
process, but the legislation which now governs cases such as 
this is the Veterans Claims Assistance Act of 2000, Public 
Law No. 106-475, 114 Stat. 2096 (2000).  This statute 
contains, in pertinent part, the following new sections, to 
be codified in title 38, United States Code, with respect to 
the duty to assist and the development of claims:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

(b)  ASSISTANCE IN OBTAINING RECORDS. -- (1)  As part of 
the assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

(2)  Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a 
notification shall --

(A)  identify the records the Secretary is 
unable to obtain;

(B)  briefly explain the efforts that the 
Secretary made to obtain those records; and

(C)  describe any further action to be taken 
by the Secretary with respect to the claim.

(3)  Whenever the Secretary attempts to obtain 
records from a Federal department or agency under 
this subsection or subsection (c), the efforts to 
obtain those records shall continue until the 
records are obtained unless it is reasonably 
certain that such records do not exist or that 
further efforts to obtain those records would be 
futile.

(c)  OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection 
(b) shall include obtaining the following records if 
relevant to the claim:

(1)  The claimant's service medical records and, if 
the claimant has furnished the Secretary 
information sufficient to locate such records, 
other relevant records pertaining to the claimant's 
active military, naval, or air service that are 
held or maintained by a governmental entity.

(2)  Records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the 
Department, if the claimant furnishes information 
sufficient to locate those records.

(3)  Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A)  contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B)  indicates that the disability or symptoms 
may be associated with the claimant's active 
military, naval, or air service; but

(C)  does not contain sufficient medical 
evidence for the Secretary to make a decision 
on the claim.

(e)  REGULATIONS. -- The Secretary shall prescribe 
regulations to carry out this section.

(f)  RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title.

(g)  OTHER ASSISTANCE NOT PRECLUDED. -- Nothing in this 
section shall be construed as precluding the Secretary 
from providing such other assistance under subsection 
(a) to a claimant in substantiating a claim as the 
Secretary considers appropriate.

*****

§ 5107.  Claimant responsibility; benefit of the doubt

(a)  CLAIMANT RESPONSIBILITY. -- Except as otherwise 
provided by law, a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the Secretary.

(b)  BENEFIT OF THE DOUBT. -- The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2096, ____(2000) (to be codified as 
amended at 38 U.S.C. §§ 5103A, 5107).

The Board notes that we may consider only independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Clearly, this matter 
involves a medical question, and the Board is not permitted 
to draw inferences as to medical causation or etiology 
without a solid foundation in the record.  See Colvin, supra. 

While the Board does not doubt the sincerity of the veteran's 
contentions in this case, and his belief that he suffers from 
a back disability that is related to his service-connected 
postoperative residuals of subtotal thyroidectomy for 
hyperthyroidism, the Board's decision must be based upon 
competent medical testimony or documentation.  Competent 
medical evidence has not been presented establishing that the 
veteran's back disability is related to his service-connected 
postoperative residuals of subtotal thyroidectomy for 
hyperthyroidism.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.310.  The Board also notes that there has been no 
evidence presented that reflects that the veteran's back 
disability was aggravated by his service-connected 
postoperative residuals of subtotal thyroidectomy for 
hyperthyroidism.  See Allen, supra.  Furthermore, the 
veteran, as a lay person, is not competent to offer medical 
opinions.  See Bostain v. West, 11  Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

As discussed above, the Board is well aware of the recent 
changes in law with regard to VA's duty to assist claimants, 
including the necessity of securing such pertinent military 
and non-military records as may substantiate the veteran's 
claim.  Here, however, the veteran was informed in a June 
1997 letter that treatment records from his private physician 
were not of record.  The veteran was asked to provide 
information sufficient to locate these records; the veteran 
did not respond to this request.  Additionally, it is clear, 
from the veteran's statements during a December 1999 hearing, 
that there is no additional documentary evidence that is 
relevant to his claim.  Thus, the statutory requirements in 
the Veterans Claims Assistance Act of 2000 have been fully 
satisfied by the development action undertaken by the RO.  In 
the case at hand, the Board concludes that the preponderance 
of the evidence is against service connection for a back 
disability on a secondary basis and the appeal is denied.


ORDER

Entitlement to service connection for a back disability 
secondary to service-connected postoperative residuals of 
subtotal thyroidectomy for hyperthyroidism is denied.


REMAND

The veteran also maintains that his service-connected 
postoperative residuals of subtotal thyroidectomy for 
hyperthyroidism are productive of greater impairment than is 
reflected by the currently assigned disability evaluation. 

This case was before the Board in March 2000 when it was 
remanded for additional development, including a special VA 
endocrinology examination.  The VA examiner was to accomplish 
all special tests, including thyroid function studies.  The 
examiner was to ascertain for the record whether any current 
symptoms, to specifically include increased blood pressure or 
weight loss, were related to the service connected 
disability.

Although a VA examination was conducted in September 2000, it 
does not appear that the examination is adequate to permit 
disability evaluation.  Specifically, the examiner stated 
that the veteran has had "no recurrence of thyroid 
problems."  The examiner further stated, "in reference to 
the high blood pressure and weight loss, it is as likely as 
not related to the service connected hypothyroidism."  
(emphasis added).  Accordingly, the Board finds that the 
examination was inadequate to determine the current nature of 
the veteran's service-connected post-operative residuals of 
subtotal thyroidectomy for hyperthyroidism.  Another 
examination is deemed to be in order. 

Finally, the 2000 VA examiner noted that the veteran was 
scheduled for thyroid function studies; however, he failed to 
report.  It does not appear that the veteran was notified of 
the consequences of failing to report for an examination in 
conjunction with a claim for an increased rating as set forth 
in 38 C.F.R. § 3.655.

The Board regrets any further delay in this case; however, 
additional development of the record is required prior to 
appellate disposition.  Accordingly, the case is hereby 
REMANDED back to the RO for the following action:

1.  The veteran should be scheduled for a 
special endocrinology examination in 
order to ascertain the nature and 
severity of any residuals of 
hyperthyroidism that may be present.  He 
should be notified of the consequences of 
his failure to report for the examination 
as set forth in 38 C.F.R. § 3.655.

The claims folder and a copy of this 
Remand must be made available to the 
examiner for review, prior to conducting 
the examination.  All special tests 
should 

be accomplished to include thyroid 
function studies.  The examiner should 
ascertain for the record whether any 
symptoms now present are related to the 
service-connected disability, to 
specifically include increased blood 
pressure or weight loss.

2.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased rating.  The RO should consider 
38 C.F.R. § 3.655, if the veteran does 
not report for the scheduled examination.  
If the decision remains adverse to the 
veteran, he and his representative should 
be provided with an appropriate 
supplemental statement of the case that 
includes all of the applicable law and 
regulations, to include the revised 
rating criteria concerning 
hyperthyroidism as contained in 38 C.F.R. 
§ 4.119, Diagnostic Code 7900 (2000) and 
a discussion of 38 C.F.R. § 3.655, if 
appropriate.  The veteran and his 
representative should then be afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the RO, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 



